IN THE SUPREME COURT OF THE STATE OF NEVADA

 

DAVID LEVOYD REED, No. 84252

Petitioner,

VS.

THE EIGHTH JUDICIAL DISTRICT 2

COURT OF THE STATE OF NEVADA, FILED

IN AND FOR THE COUNTY OF

CLARK, MAR 11 2022

Respondent, ELIZABETH A. BROWN
and CLERK leans COURT

CLARK COUNTY DISTRICT BY — nee

ATTORNEY'S OFFICE,

Real Party in Interest.

 

 

ORDER DENYING PETITION

This is an original pro se petition for a writ of prohibition
directing the district court to cease all proceedings in district court case
number C-XX-XXXXXXX.

Petitioner has not provided this court with exhibits or other
documentation that would support his claims for relief. See NRAP 21(a)(4)
(providing the petitioner shall submit an appendix containing all documents
“essential to understand the matters set forth in the petition”); Pan v.
kighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
(“Petitioner[] carr[ies] the burden of demonstrating that extraordinary

relief is warranted.”).

Supreme Court
OF
NEVADA

(0) 1947 ei
ee . 5 a

 

 

 
 

 
Accordingly, and without deciding on the merits of the writ

petition, we

ORDER the “oO.

Co LA
Parraguirre

- Ant J. AVIE2 J.

ardesty Stiglich

 

ce: David Levoyd Reed
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

 

1Petitioner’s motion to exceed 7,000 word limit is granted. The

petition was filed on February 17, 2022.
Supreme Gourt

OF
NEvapa

(0) 147A <> 2

F

7S